Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 2,
2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00287-CV


          IN THE INTEREST OF K.J.E.B.B., A CHILD, Appellant

                             Harris County, Texas
                             315th District Court
                      Trial Court Cause No. 2014-04874J


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed March 24, 2016. On May 20,
2016, appellant, Alvin Jermine Byrd, filed a motion to dismiss the appeal. See Tex.
R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is dismissed.

                                 PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.